Burton v. State                                                     















IN THE
TENTH COURT OF APPEALS
 

No. 10-93-135-CR
&
No. 10-93-136-CR

     JAMES DeWITT BURTON a/k/a
     JAMES EARL HENDERSON a/k/a
     MICHAEL WHITE,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 174th District Court
Harris County, Texas
Trial Court Nos. 645,195 & 645,197
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      On September 20, 1993, James Burton's appointed attorney filed an Anders brief, asserting
that any appeal of Burton's attempted capital murder and aggravated robbery convictions would
be frivolous.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). 
In connection with his Anders brief, the attorney requested permission to withdraw from the
appeal.  After reviewing the brief and conducting an independent review of the record of Burton's
trial, we grant the motion to withdraw.  See Penson v. Ohio, 488 U.S. 75, 83-84, 109 S. Ct. 346,
351-52, 102 L. Ed. 2d 300 (1988); McCoy v. Court of Appeals of Wisconsin, Dist. 1, 486 U.S. 429,
437, 108 S. Ct. 1895, 1901, 100 L. Ed. 2d 440 (1988).  
      Also accompanying the brief was a motion for extension of time for Burton to file a pro-se
brief.  We granted that motion and extended the due date for his brief to October 20.  Burton filed
a second motion for extension of time on October 19, alleging that he had not had access to the
record.  Although we denied his motion, we abated the appeal on January 26, 1994, instructing
the judge to hold a hearing to ensure that Burton had access to the record.  The trial court did not
file findings of fact and conclusions of law as instructed, but ordered the Harris County District
Clerk to provide Burton with a copy of the record.  On April 12 Burton received his copy. 
However, he has not filed a pro-se brief since receiving the record.  The Anders brief filed by
Burton's attorney properly contained no points of error.  See Johnson v. State, No. 10-94-035-CR
(Tex. App.—Waco, October 19, 1994) (not yet reported).  Burton has not filed a brief.  Thus,
because we have no viable points of error to consider, the judgment is affirmed.  See Tex. R. App.
P. 81(b)(2), 90(a).  
                                                                                 PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings, and
          Justice James (Retired)
Affirmed
Opinion delivered and filed November 23, 1994
Do not publish